                                                              SO ORDERED.


                                                               Dated: September 29, 2020

  1

  2

  3                                                            Daniel P. Collins, Bankruptcy Judge
                                                               _________________________________
  4

  5

  6

  7

  8

  9
                       IN THE UNITED STATES BANKRUPTCY COURT
 10
                                FOR THE DISTRICT OF ARIZONA
 11
      In re:                                           In Proceedings under Chapter 11
 12
      KINSER GROUP LLC,                                Case No. 2:20-bk-09355-DPC
 13
                          Debtor.                      ORDER SUSTAINING FIRST
 14                                                    FINANCIAL BANK’S OBJECTION
                                                       TO DEBTOR’S SUBCHAPTER V
 15                                                    ELECTION
 16

 17            On September 28, 2020, First Financial Bank’s Objection to Debtor’s Subchapter
 18   V Election [Doc. 73] (the “Objection”) came on for hearing. After considering the
 19   Objection, Debtor’s Response to First Financial Bank’s Objection to Debtor’s Subchapter
 20   V Election [Doc. 78] (the “Response”), and the arguments of counsel, the Court finds it has
 21   jurisdiction over the Objection under 28 U.S.C. §§ 157 and 1334; the Court finds this is a
 22   core proceeding under 28 U.S.C. § 157(b); the Court finds it may enter a final order
 23   consistent with Article III of the United States Constitution; the Court finds that venue of
 24   this proceeding and the Objection in this District is proper pursuant to 28 U.S.C. §§ 1408
 25   and 1409; the Court finds notice of the Objection and the hearing were proper and no other
 26   notice need be provided; the Court finds that the statutory predicates for the relief requested
 27

 28


Case 2:20-bk-09355-DPC      Doc 85 Filed 09/29/20 Entered 09/29/20 15:26:15                Desc
                            Main Document    Page 1 of 2
  1   in the Objection are Section1 1182(1) and Rule 1020(a); the Court finds that the interest
  2   that accrued prior to the petition date but was deferred under the Amendment to Promissory
  3   Note2 and Second Amendment to Promissory Note3 is a noncontingent liquidated debt for
  4   purposes of Section 1182(1); and the Court finds the Debtor’s aggregate noncontingent
  5   liquidated secured and unsecured debts as of the date of the filing of the petition, excluding
  6   debts owed to affiliates or insiders, is more than $7,500,000.00. The Court having
  7   determined that the legal and factual bases set forth in the Objection and at the hearing
  8   establish just cause for the relief granted herein; and upon all of the proceedings had before
  9   this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY
 10   ORDERED THAT:
 11         A. First Financial Bank’s Objection is sustained;
 12         B. The Debtor’s statement that it is a small business debtor is incorrect; and
 13         C. The case may proceed under Chapter 11, but not Subchapter V.
 14

 15                                     DATED AND SIGNED ABOVE
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25   1
       Unless indicated otherwise, references to chapters and sections are to the U.S. Bankruptcy Code,
      11 U.S.C. §§ 101-1532, and references to rules are to the Federal Rules of Bankruptcy Procedure,
 26
      Rules 1001-9037.
 27   2
          Response, Exhibit A.
      3
 28       Response, Exhibit D.

Case 2:20-bk-09355-DPC           Doc 85 Filed 09/29/20 Entered 09/29/20 15:26:15          Desc
                                                                                              PH 477384.1
                                 Main Document    Page 2 of 2
